UNITED STATES DISTRICH ¢ BHR,
EASTERN DISTRICT OF WISGONSI
tHSEC-T PE 21

STePhca 0. ORIES

CLERK

Plaintiff, 19- CR C c 0

v. Case No. 19-CR-

 

 

UNITED STATES OF AMERICA,

PETER 8. AWONOHOPAY, [18 U.S.C. §§ 2243(a) and 1153(a), 2247(a),
and 2260A]
Defendant.
Green Bay Division

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
1. Between approximately July 4, 2018, and August 15, 2018, in the State and
Eastern District of Wisconsin, and within the exterior boundaries of the Menominee Indian
Reservation,
PETER 8S. AWONOHOPAY,
being a Native American Indian, did knowingly engage in a sexual act with another person, Minor
Female A (DOB xx-xx-2006), who had attained the age of 12 years but had not attained the age of
16 years, and was at least four years younger than the defendant.
2 More specifically, the defendant caused Minor Female A to engage in a sexual
act,
3. At the time of the offense, the defendant had been convicted of a prior sex
offense, to wit: 2 counts of Sexual Abuse of a Minor in violation of Title 18, United States Code,

Sections 2243(a) and 1153(a), in the Eastern District of Wisconsin case number 05-CR-284.

Case 1:19-cr-00220-WCG Filed 12/03/19 Page 1of3 Document 1
4, At the time of the offense, the defendant was a person who was required by

Federal or other law to register as a sex offender.

All in violation of Title 18, United States Code, Sections 2243(a) and 1153(a), 2247(a),

and 2260A.

2

Case 1:19-cr-00220-WCG Filed 12/03/19 Page 2of3 Document 1

 
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. Between approximately November 1, 2018, and approximately December 1,
2018, in the State and Eastern District of Wisconsin, and within the exterior boundaries of the
Menominee Indian Reservation,
PETER S. AWONOHOPAY,
being a Native American Indian, did knowingly engage in a sexual act with another person, Minor
Female A (DOB xx-xx-2006), who had attained the age of 12 years but had not attained the age of
16 years, and was at least four years younger than the defendant.
2. More specifically, the defendant caused Minor Female A to engage in a sexual
act.
mA At the time of the offense, the defendant had been convicted of a prior sex
offense, to wit: 2 counts of Sexual Abuse of a Minor in violation of Title 18, United States Code,
Sections 2243(a) and 1153(a), in the Eastern District of Wisconsin case number 05-CR-284.
4. At the time of the offense, the defendant was a person who was required by

Federal or other law to register as a sex offender.

All in violation of Title 18, United States Code, Sections 2243(a) and 1153(a), 2247(a),

and 2260A.

   

FOREPERSON
Dated: (2-3-/9

 

MATTHEW D. KRUEGER
United States Attorney

3

Case 1:19-cr-00220-WCG Filed 12/03/19 Page 3 o0f3 Document 1
